Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/159190 to Zhang et al. in view of U.S. Patent 9,152,759 to Novatzky et al.
As to claim 1, Zhang discloses a method performed by a medical information server, the method comprising:
receiving, , a signal from a client device over a network (Zhang [0028], [0044], figure 1(105)), the signal representing a first user interaction of the user with respect to first medical data displayed on the display at the client device (Zhang [0028] and [0082]), the first medical data being associated with a first medical condition of a patient, the first medical data including image data of a medical image of the patient associated with the first medical condition, (Zhang [0005], [0059]-[0062]);
obtaining the first medical data over the network from a first medical data server over the network, retrieving second medical data of the patient from a second medical data server, the second medical data including at least one of medical lab data and a medical symptom of the patient associated with the first medical condition, wherein the first and second medical data servers are different servers (Zhang [0030], [0050], [0064], [0082], figure 1(100)).
Analyzing the first medical data in view of the additional medical information to determine whether the patient is likely to have a particular medical condition, medical issue or a disease within a specified time frame (Zhang [0065]-[0066] wherein the time frame is instantaneous or current).
Zhang does not explicitly teach:
Obtaining from at least one data source, additional information pertaining to the first medical data, the additional information including medical history of the patient, the medical history containing known information about other medical conditions of the patient, and the additional information including additional medical images,
analyzing the additional medical information to determine a subset of the additional information that the ECCD determines would be helpful to provide medically important context of the first medical condition of the patient and might affect treatment of the patient, the subset of the additional information including a subset of the additional medical images, and
generating one or more views of the subset of the additional medical images; and
transmitting the one or more views of the subset of the additional medical images to the client device to be displayed on the display at the client device.
Novatzky discloses:
Obtaining from at least one data source, additional information pertaining to the first medical data, the additional information including medical history of the patient, the medical history containing known information about other medical conditions of the patient, and the additional information including additional medical images (Novatzky column 9 lines 59-67 and column 10 lines 1-40),
analyzing the additional medical information to determine a subset of the additional information that the ECCD determines would be helpful to provide medically important context of the first medical condition of the patient and might affect treatment of the patient, the subset of the additional information including a subset of the additional medical images (Novatzky column 9 lines 59-67 and column 10 lines 1-40), and
generating one or more views of the subset of the additional medical images (Novatzky column 9 lines 59-67 and column 10 lines 1-40, abstract and column 1 lines 35-44); and
Novatzky column 9 lines 59-67 and column 10 lines 1-40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to analyze and transmit additional images and data as in Novatzky in the system of Zhang to reduce labor cost associated with manual look up of additional data.

As to claim 2 see the discussion of claim 1, additionally, Zhang discloses the method further comprising:
determining a recommendation of a course of action to be taken based on the analysis result in view of a set of ECCD rules, wherein the ECCD rules specify a list of actions to be recommended based on specific medical data at certain ranges (Zhang [0064]).
As to claim 3 see the discussion of claim 1, additionally, Zhang discloses the method further comprising:
retrieving third medical data of other patients associated with the first medical condition (Zhang [0060]-[0062]); and
determining a likelihood of an occurrence of the second medical condition based on the third medical data of other patients associated with the first medical condition (Zhang [0060]-[0062]).
As to claim 4 see the discussion of claim 3, additionally, Zhang discloses the method further comprising:
generating a graphical representation based on the second medical data of the patient and the third medical data of other patients (Zhang [0060]-[0062]); and
transmitting the graphical representation to the client device to be displayed as part of the one or more views of medical information, wherein the graphical representation includes a first indicator representing the second medical data of the patient and a plurality of second indicators representing the third medical data of the other patients (Zhang [0060]-[0062]).
As to claim 5  see the discussion of claim 1, additionally, Zhao discloses the method further comprising performing a first action based on a set of ECCD rules in view of the analysis of the second medical data of the patient, wherein the one or more views of medical information further indicates that the first action has been performed (Zhao [0068]).
As to claim 6  see the discussion of claim 1, additionally, Zhao discloses the method wherein the first action comprises sending a message to the patient concerning the second medical data (Zhao [0068]).
As to claim 7 see the discussion of claim 1, additionally, Zhang discloses the method wherein the first medical data server and the second medical data server together comprise a picture archiving and information system (PACS), an electronic medical record (EMR) server, a laboratory information server, and a hospital information system (Zhang [0005], [0006], [0023]).
Claims 15-21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/159190 to Zhang et al. in view of U.S. Patent 9,152,759 to Novatzky et al. in further view of U.S. Patent 8,908,947 to Taylor et al.
As to claim15, and 23 Zhang discloses a method performed by a medical information server, the method comprising:
receiving, , a signal from a client device over a network (Zhang [0028], [0044], figure 1(105)), the signal representing a first user interaction of the user with respect to first medical data displayed on the display at the client device (Zhang [0028] and [0082]), the first medical data being associated with a first medical condition of a patient, the first medical data including image data of a medical image of the patient associated with the first medical condition, (Zhang [0005], [0059]-[0062]);
obtaining the first medical data over the network from a first medical data server over the network, retrieving second medical data of the patient from a second medical data server, the second medical data including at least one of medical lab data and a medical symptom of the patient associated with the first medical condition, wherein the first and second medical data servers are different servers (Zhang [0030], [0050], [0064], [0082], figure 1(100)).
Zhang [0065]-[0066] wherein the time frame is instantaneous or current).
However, Zhang does not explicitly teach:
Obtaining from at least one data source, additional information pertaining to the first medical data, the additional information including medical history of the patient, the medical history containing known information about other medical conditions of the patient, and the additional information including additional medical images,
analyzing the additional medical information to determine a subset of the additional information that the ECCD determines would be helpful to provide medically important context of the first medical condition of the patient and might affect treatment of the patient, the subset of the additional information including a subset of the additional medical images, and
generating one or more views of the subset of the additional medical images; and
transmitting the one or more views of the subset of the additional medical images to the client device to be displayed on the display at the client device.
Novatzky discloses:
Obtaining from at least one data source, additional information pertaining to the first medical data, the additional information including medical history of the patient, the medical history containing known information about other medical conditions of the patient, and the additional information including additional medical images (Novatzky column 9 lines 59-67 and column 10 lines 1-40),
analyzing the additional medical information to determine a subset of the additional information that the ECCD determines would be helpful to provide medically important context of the first medical condition of the patient and might affect treatment of the patient, the subset of the additional information including a subset of the additional medical images (Novatzky column 9 lines 59-67 and column 10 lines 1-40), and
Novatzky column 9 lines 59-67 and column 10 lines 1-40, abstract and column 1 lines 35-44); and
transmitting the one or more views of the subset of the additional medical images to the client device to be displayed on the display at the client device (Novatzky column 9 lines 59-67 and column 10 lines 1-40).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to analyze and transmit additional images and data as in Novatzky in the system of Zhang to reduce labor cost associated with manual look up of additional data.
However, Zhang and Novatzky do not explicitly teach a user behavioral analyzer that analyses user interactive history to determine user behavioral patterns with respect to accessing different medical information and using the history and patterns to determine data to display to a user. Taylor discloses teach a user behavioral analyzer that analyses user interactive history to determine user behavioral patterns with respect to accessing different medical information and using the history and patterns to determine data to display to a user (Taylor column 10 lines 39-61 and column 16 lines 4-34).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to customize data based on likelihood of interest as in Taylor in the system of of Zhang to reduce the amount of time a user needs to search for relevant data.

Response to Arguments
Applicant’s argues that Zhang and Novatzky do not teach the newly added feature of first medical data is analyzed in view of the additional medical information to determine whether the patient is likely to have a particular medical condition, medical issue or disease within a specified time frame. Examiner broadly interprets specified to include a current or instantaneous time frame (i.e. at the time of imaging). Zhang discloses first medical imaging data analyzed in view of patient medical records and displaying an indication of possible diagnosis (Zhang [0065] and [0066]). 
As to claim 2, 16, 24 see the discussion of claim 1, additionally, Zhang discloses the method further comprising:
determining a recommendation of a course of action to be taken based on the analysis result in view of a set of ECCD rules, wherein the ECCD rules specify a list of actions to be recommended based on specific medical data at certain ranges (Zhang [0064]).
As to claim 3, 17, 25  see the discussion of claim 1, additionally, Zhang discloses the method further comprising:
retrieving third medical data of other patients associated with the first medical condition (Zhang [0060]-[0062]); and
determining a likelihood of an occurrence of the second medical condition based on the third medical data of other patients associated with the first medical condition (Zhang [0060]-[0062]).
As to claim 4, 18, and 26 see the discussion of claim 3, additionally, Zhang discloses the method further comprising:
generating a graphical representation based on the second medical data of the patient and the third medical data of other patients (Zhang [0060]-[0062]); and
transmitting the graphical representation to the client device to be displayed as part of the one or more views of medical information, wherein the graphical representation includes a first indicator representing the second medical data of the patient and a plurality of second indicators representing the third medical data of the other patients (Zhang [0060]-[0062]).
As to claim 5, 19, 27 see the discussion of claim 1, additionally, Zhao discloses the method further comprising performing a first action based on a set of ECCD rules in view of the analysis of the second medical data of the patient, wherein the one or more views of medical information further indicates that the first action has been performed (Zhao [0068]).
As to claim 6, 20, 28 see the discussion of claim 1, additionally, Zhao discloses the method wherein the first action comprises sending a message to the patient concerning the second medical data (Zhao [0068]).
As to claim 7, 21, 29  see the discussion of claim 1, additionally, Zhang discloses the method wherein the first medical data server and the second medical data server together comprise a picture archiving and information system (PACS), an electronic medical record (EMR) server, a laboratory information server, and a hospital information system (Zhang [0005], [0006], [0023]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZA A LAM/             Primary Examiner, Art Unit 3686